Case 6:19-cr-00026-CEM-TBS Document 20 Filed 04/04/19 Page 1 of 6 PageID 44




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

  UNITED STATES OF AMERICA

         v.                                 CASE NO. 6:19-cr-26-Orl-41TBS

  ROBERT FRANCIS PRATERSCH


       MOTION IN LIMINE TO PRECLUDE DEFENSE EVIDENCE AND
      ARGUMENT FOR DIMINISHED CAPACITY DUE TO VOLUNTARY
                          INTOXICATION

         The United States of America moves the Court for an order precluding

  the Defendant from offering evidence and argument that the Defendant lacked

  the requisite mental state to commit the charged offense due to voluntary

  intoxication, and states the following in support.1 The undersigned has

  conferred with Alisha Marie Nair, counsel for the Defendant, who represented

  that the Defendant opposes the instant motion.

                           FACTUAL BACKGROUND

         On September 29, 2018, between 4:43 p.m. and 5:13 p.m., a caller left

  three threatening voice mails on the main telephone line for the Burlington,




  1
    The United States does not seek to preclude all mention of the Defendant’s
  intoxication, as this fact is inextricably intertwined with the facts of the case.
  The United States only seeks to preclude evidence and argument that the
  Defendant’s voluntary intoxication negates the necessary state of mind to be
  found guilty.
Case 6:19-cr-00026-CEM-TBS Document 20 Filed 04/04/19 Page 2 of 6 PageID 45




  Vermont Office of Senator Bernie Sanders. The answering machine message

  for the telephone line states clearly that the caller has reached “the office of

  Senator Bernie Sanders” and invites the caller to leave a message or comment

  for “Bernie” along with the caller’s name and mailing address. The

  threatening voice mails are transcribed below:

         First Message - 4:43 p.m.:
         “Bernie, you Jew bastard, you had your chance now we’re going to
         behead you ISIS style video taped for the world to see. [Inaudible]
         fucking hoes you got working for you. What do you got them sucking
         your cock too you freak bastard?”

         Second message - 5:12 p.m.:
         “Bernie you fucking Jew bastard. How’s that knife going to feel cutting
         your head off boy? You Jew fucking cocksucker.”

         Third message - 5:13 p.m.:
         "You pussy ass fucking Bernie Sanders cocksucker. Leave your name
         and address we’ll get back to you, you motherfucker. Listen you Jew
         fucking cocksucker, you’re dead. You’re fucking dead”

         Caller identification information indicated that the calls came from a

  cellular telephone number registered to the Defendant.

         On October 24, 2018, law enforcement officers interviewed the

  Defendant at his residence in Kissimmee, Florida. The Defendant voluntarily

  agreed to speak to the agents. During the interview, the Defendant stated that

  he “maybe” made the threatening calls to Senator Sanders’ office. When

  shown the transcript of the calls, the Defendant stated that he “probably”

  made the calls, but was probably very drunk and did not remember. The


                                           2
Case 6:19-cr-00026-CEM-TBS Document 20 Filed 04/04/19 Page 3 of 6 PageID 46




  Defendant stated that when he drank a lot, he would go on rants. The

  Defendant stated that he would watch the news and get mad about the way

  the country was going, particularly the “communists” trying to change our

  way of life.

         Subpoenaed toll records from T-Mobile confirmed that the three

  threatening calls to Senator Sanders’ office were made from the Defendant’s

  cellular telephone from the vicinity of the Defendant’s residence.

                           MEMORANDUM OF LAW

         Evidence and argument that the Defendant’s voluntary intoxication

  should negate his guilt should be precluded as irrelevant.

         Relevant evidence is evidence that has “any tendency to make the

  existence of any fact that is of consequence to the determination of the action

  more probable or less probable than it would be without the evidence.” Fed.

  R. Evid. 401. In order to be relevant, the evidence must be probative of the

  proposition it is offered to prove and the proposition must be one that is of

  consequence to the determination of the action. United States v. Troya, 733

  F.3d. 1125, 1131 (11th Cir. 2013).

         Threatening a Federal official in violation of 18 U.S.C. § 115(a)(1)(B) is

  a general intent crime. United States v. Costello, 760 F.2d 1123, 1127 (11th Cir.

  1985); United States v. Berki, 936 F.2d 529, 532 (11th Cir. 1991). Voluntary




                                          3
Case 6:19-cr-00026-CEM-TBS Document 20 Filed 04/04/19 Page 4 of 6 PageID 47




  intoxication cannot negate a general intent crime. Costello, 760 F.2d at 1127;

  see also United States v. Ettinger 344 F.3d 1149, 1158 (11th Cir. 2003)(holding

  that 18 U.S.C. § 111 is a general intent statute to which a diminished capacity

  defense is inapplicable.)

         Given that binding precedent precludes voluntary intoxication as a

  valid defense to the charged offense, any argument that the jury consider the

  defendant’s voluntary intoxication as a defense amounts to an impermissible

  argument for jury nullification. See United States v. Trujillo, 714 F.2d 102 (11th

  Cir. 1983)(holding that defense counsel may not argue jury nullification

  during closing argument, and confining counsel’s legal arguments to the jury

  to principles that will be provided to the jury in the jury instructions); see also

  United States v. Funches, 135 F.3d 1405, 1408 (11th Cir. 1998)(holding that a

  defendant possesses no due process right to present evidence the only

  relevance of which is to inspire a jury to exercise its power of nullification).




                                            4
Case 6:19-cr-00026-CEM-TBS Document 20 Filed 04/04/19 Page 5 of 6 PageID 48




                                 CONCLUSION

        In light of the foregoing, the United States moves the Court to preclude

  the Defendant from introducing evidence or argument that the Defendant

  lacked the requisite state of mind in the charged offense due to his voluntary

  intoxication.



                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                   By:    /s/ Vincent S. Chiu
                                          Vincent S. Chiu
                                          Assistant United States Attorney
                                          Florida Bar No. 0084936
                                          400 W. Washington Street, Suite 3100
                                          Orlando, Florida 32801
                                          Telephone: (407) 648-7500
                                          Facsimile: (407) 648-7643
                                          E-mail:       vincent.chiu@usdoj.gov




                                         5
Case 6:19-cr-00026-CEM-TBS Document 20 Filed 04/04/19 Page 6 of 6 PageID 49




  U.S. v. Robert Francis Pratersch                Case No. 6:19-cr-26-Orl-41TBS

                           CERTIFICATE OF SERVICE

         I hereby certify that on April 4, 2019, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system which will send a

  notice of electronic filing to the following:

                Alisha Marie Nair, Esq.




                                            /s/ Vincent S. Chiu
                                            Vincent S. Chiu
                                            Assistant United States Attorney
                                            Florida Bar No. 0084936
                                            400 W. Washington Street, Suite 3100
                                            Orlando, Florida 32801
                                            Telephone: (407) 648-7500
                                            Facsimile: (407) 648-7643
                                            E-mail:       vincent.chiu@usdoj.gov




                                           6
